I dissent to the reasoning on which the majority opinion is bottomed, but concur in result.
26 O. S. 1941 § 72 provides:
"It shall be the duty of every qualified elector in this state to register as an elector under the provisions of this act, and no elector shall be permitted to vote at any election unless he shall register as herein provided, and no elector shall be permitted to vote in any primary election of any political party except of the political party of which his registration certificate shows him to be a member."
I am of the opinion that this section of the statute requiring registration of a "qualified elector" in this state, to register as an elector under the provisions *Page 165 
of this act, was not intended by our lawmakers to prevent any person, otherwise qualified, from filing for office if not registered, but only intended as said act further provides, "and no elector shall be permitted to vote at any election unless he shall register as herein provided."
Had the Legislature intended by said act that a person had to be not only a "qualified elector" but must be registered in order to file for office, it would have so stated in the act. To otherwise construe the act, would exclude this petitioner from becoming a candidate, when he was prevented from registering on account of being in the armed forces of the United States. And the same thing would happen to a boy becoming of age, shortly prior to the date of the filing period for office, who was a "qualified elector" and had no opportunity to register.